t c summary opinion united_states tax_court larry t cooper petitioner v commissioner of internal revenue respondent docket no 16331-04s filed date larry t cooper pro_se thomas l fenner for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax under sec_6651 sec_6651 and sec_6654 of dollar_figure dollar_figure and dollar_figure respectively the issues for decision are whether petitioner’s wife2 engaged in her horse barrel-racing activitie sec_3 in with the primary objective of making a profit petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file an income_tax return petitioner is liable for an addition_to_tax under sec_6651 for failure to timely pay tax and petitioner is liable for an addition_to_tax under sec_6654 for failure to pay estimated income_tax some of the facts have been stipulated and are so found the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in willis texas background during petitioner was employed in automotive sales and earned wages of dollar_figure from wright motor co inc his wife 1these figures are rounded to the next dollar 2petitioner’s wife stephanie cooper was not listed on the notice_of_deficiency and therefore is not a party to this case 3horse barrel-racing is a timed rodeo event in which a participant must ride a complete circle around each of barrels and return to the starting point with the fastest time to win stephanie cooper mrs cooper pursued dog breeding and horse barrel-racing activities resulting in losses of dollar_figure and dollar_figure respectively since she wa sec_2 years old mrs cooper has enjoyed riding horses mrs cooper who wa sec_38 years old at the time of trial stopped riding after she graduated from high school and did not resume riding until petitioner’s wages financed his wife’s riding activities during mrs cooper was a district_director for the national barrel horse association for whom she heard grievances and complaints she also applied to be a member of the professional rodeo riders society an affiliation that could have helped her obtain sponsors for her riding activities mrs cooper failed to follow through with the application process mrs cooper had competition winnings of dollar_figure during she also gave free riding lessons to friends acquaintances and fellow competitors mrs cooper did not keep documentation regarding her activities and time spent in those activities during mrs cooper’ sec_2001 expenses for her horse barrel-racing activities were reported as follows car and truck expenses depreciation and sec_179 expense office expense repairs and maintenance travel meals and entertainment entry fees feed hay vet meds tack maintenance farrier dollar_figure big_number big_number big_number big_number big_number big_number big_number petitioner failed to timely file a federal_income_tax return for respondent prepared a substitute for return sfr for respondent determined a deficiency in petitioner’s federal_income_tax and that petitioner is liable for additions to tax petitioner had not yet filed a federal_income_tax return for when the notice_of_deficiency was issued respondent had also prepared sfrs for petitioner for and respondent in preparing sfrs for petitioner treated him as a single_taxpayer on date petitioner faxed to respondent an unsigned joint form_1040 u s individual_income_tax_return for attached to the return were various schedules including schedule a itemized_deductions schedule b interest and ordinary dividends and two schedules c profit or loss from business respondent accepted all the items on the return except for the ordinary_loss of dollar_figure claimed in connection with mrs 4the parties agree that petitioner should be treated as filing a joint_return with his wife for cooper’s horse barrel-racing activities respondent contends that mrs cooper’s horse barrel-racing activities were not engaged in with the primary objective of earning a profit discussion the commissioner’s determinations are presumed correct and generally the taxpayer bears the burden of proving otherwise 290_us_111 because petitioners did not comply with the requirements of sec_7491 sec_7491 is inapplicable here under sec_7491 respondent has the burden of production with respect to petitioner’s liability for the additions to tax a mrs cooper’s horse barrel-racing activities sec_183 provides that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as otherwise provided in this section thus to properly deduct certain expenses a taxpayer must engage in an activity with an actual and honest objective of making a profit see 78_tc_642 affd without opinion 702_f2d_1205 d c cir moreover the court_of_appeals for the fifth circuit in which jurisdiction petitioner resides has stated that taxpayers whose activities are challenged under sec_183 bear the burden of proving that their activities were engaged in with the primary purpose of earning a profit 68_f3d_868 5th cir affg per curiam tcmemo_1993_634 emphasis added if a taxpayer engages in an activity without a profit objective deductions attributable to the activity are allowed only to the extent of the income derived from the activity sec_183 see 76_tc_759 the determination of whether an activity is engaged in for profit is to be made by reference to objective standards taking into account all the facts and circumstances of each case 78_tc_471 affd 722_f2d_695 11th cir 66_tc_312 sec_1_183-2 income_tax regs greater weight is given to the objective facts than to the taxpayer’s own statements of intent sec_1_183-2 income_tax regs the burden_of_proof is on the taxpayer to show that he or she engaged in an activity with the objective of realizing an economic profit rule a sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors that should normally be taken into account in determining whether the requisite profit objective has been shown the factors are manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer expectation that assets used in activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation no single factor is determinative sec_1_183-2 income_tax regs the following discussion applies the nine factors to mrs cooper’s horse barrel-racing activities factor manner in which the taxpayer carried on the activity mrs cooper did not carry on her horse barrel-racing activities in a businesslike manner see sec_1_183-2 income_tax regs she failed to charge fees for riding lessons she gave and she failed to follow through with membership affiliations that could help her obtain financial sponsorship for her activities mrs cooper also failed to keep detailed records of her activities for she did not present any evidence that she developed a profit plan before she began her horse barrel-racing activities or that she evaluated her activities in an attempt to make them profitable factor the expertise of the taxpayer or his advisers preparation for an activity by extensive study or consultation with experts may indicate a profit_motive where the taxpayer conducts the activity in accordance with such study or advice sec_1_183-2 income_tax regs mrs cooper has had an interest in horses for many years and is an avid rider she watched videos and read magazines to further her knowledge about horses she also held a leadership position with the national barrel horse association however her background and interest in horses are not necessarily synonymous with expertise in horse barrel-racing as a business mrs cooper’s knowledge regarding barrel-horse competition is not inconsistent with the pursuit of such an activity as a hobby she had no experience with the economics of a profitable barrel-horse operation and she did not make an extensive study of the profit potential of training horses or of competing as a horse barrel-racer while a formal market study is not required her failure to make basic investigation of the factors that would affect profit is indicative of a lack of profit objective dunwoody v commissioner tcmemo_1992_721 underwood v commissioner tcmemo_1989_625 burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir factor the time and effort expended by the taxpayer in carrying on the activity the fact that the taxpayer devotes much of his or her personal time and effort to carrying on an activity may indicate a profit_motive sec_1_183-2 income_tax regs however the regulations effectively provide that time and effort are somewhat discounted as a factor when the activity has substantial recreational aspects sullivan v commissioner tcmemo_1998_ affd without published opinion 202_f3d_264 5th cir mrs cooper testified that she participated in horse shows on holidays and every weekend sometimes twice in one weekend keeping and showing horses has strong recreational aspects especially given her long-term interest in horses although the court believes that mrs cooper spent considerable time with her horses the court finds that this factor is not dispositive factor the expectation that assets used in the activity may appreciate in value an expectation that assets used in the activity will appreciate in value may indicate a profit objective sec_1 b income_tax regs mrs cooper briefly testified about a horse scooter she believed to be valued at dollar_figure based on training and winnings earned during her subsequent testimony mrs cooper stated that scooter actually belongs to her mother she testified about two other horses but merely speculated about their value factor the success of the taxpayer in carrying on similar or dissimilar activities a taxpayer’s past successes in similar or dissimilar activities is relevant in determining a profit objective sec_1_183-2 income_tax regs during mrs cooper also had a dog-breeding business which generated gross_receipts of dollar_figure and a loss of dollar_figure mrs cooper testified that she did not report mileage expenses and the cost of purchasing a dog so that the dog breeding business would seem more profitable additionally she used money she received from dog sales to fund her horse activities no evidence was provided to demonstrate that petitioner participated in mrs cooper’s horse barrel-racing activities in any manner other than providing financing thus any success he may have had as an automotive salesperson has no bearing on the assessment of the horse barrel-racing activities factors and taxpayer’s history of income or losses with respect to the activity and the amount of occasional profits if any which were earned an activity’s history of income or loss may reflect whether the taxpayer has a profit_motive sec_1_183-2 income_tax regs unless explained by customary business risks or unforeseen or fortuitous circumstances beyond the taxpayer’s control a record of continuous losses beyond the period customarily required to attain profitability may indicate that the activity is not engaged in for profit id respondent prepared sfrs for petitioner’s accounts for and no allowances were made for any expenses regarding mrs cooper’s horse barrel-racing activities respondent disallowed the loss claimed by petitioner on his subsequently filed form_1040 petitioner has not yet filed returns for and therefore the court has no information in the record regarding the history of income or loss from those activities factor the financial status of the taxpayer petitioner had substantial income from his automotive sales employment during the year in issue based on the record it appears he was financially capable of supporting the losses generated by mrs cooper’s horse barrel-racing activities factor elements of personal pleasure or recreation the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs see also 480_us_23 where the court stated that a hobby or amusement diversion does not qualify as constituting a profit objective mrs cooper has been an avid rider of horses since early childhood additionally in conducting her horse-related activities she gave riding lessons without charge and failed to pursue memberships that would have enabled her to obtain independent financing of her activities based upon the facts presented the court concludes that mrs cooper engaged in her horse barrel-racing activities primarily for recreation and personal pleasure the court finds that mrs cooper did not engage in her horse-barrel racing activities in with the primary objective of making a profit and therefore sustains respondent’s determination that petitioner is not entitled to deduct any amount in excess of the income derived from mrs cooper’s horse- related activities b additions to tax sec_6651 and under sec_7491 the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty or addition_to_tax 116_tc_438 in order to meet his burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax in the particular case id pincite once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pincite respondent determined that petitioner is liable for additions to tax for failure to timely file a return for taxable_year pursuant to sec_6651 and failure to make timely payment of tax pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure to timely file a tax_return the addition_to_tax is equal to percent of the amount of tax required to be shown on the return if the failure_to_file is not for more than month see sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent see id sec_6651 provides for an addition_to_tax of percent per month up to percent for failure to pay the amount shown or required to be shown on a return a taxpayer may be subject_to both paragraphs and in which case the amount of the addition_to_tax under sec_6651 is reduced by the amount of the addition_to_tax under sec_6651 for any month to which an addition_to_tax applies under both paragraphs and the combined amounts under paragraph and paragraph cannot exceed percent per month sec_6651 the additions to tax under sec_6651 and are imposed unless the taxpayer establishes that the failure_to_file and or pay was due to reasonable_cause and not willful neglect 469_us_241 32_tc_479 affd 283_f2d_227 8th cir reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence united_states v boyle supra pincite willful neglect is defined as a conscious intentional failure or reckless indifference id pincite petitioner’ sec_2001 return was due on date he stipulated that the return was faxed to respondent date after the notice_of_deficiency was issued at trial mrs cooper blamed their accountant for not preparing their return timely however it appears from the record that petitioner did not timely provide the accountant with the relevant information with which he could prepare the return under sec_6651 a return the irs prepared under sec_6020 is treated as the return filed by the taxpayer for purposes of determining the amount of the addition under sec_6651 see spurlock v commissioner tcmemo_2003_124 respondent prepared an sfr for that meets the requirements of sec_6020 respondent has satisfied his burden of producing evidence to show the additions to tax are appropriate petitioner has failed to show that he had reasonable_cause for failing to timely file the return or for failing to pay the tax respondent’s determination as to the sec_6651 and additions to tax is sustained sec_6654 respondent also determined that petitioner is liable for an addition_to_tax for failure to pay estimated_tax pursuant to sec_6654 sec_6654 provides that in the case of an underpayment of estimated_tax by an individual there shall be added to the tax an amount determined by multiplying the underpayment rate established under sec_6621 to the amount of the underpayment for the period of the underpayment unless the taxpayer demonstrates that one of the statutory exceptions applies imposition of the sec_6654 addition_to_tax is mandatory where prepayments of tax either through withholding or by making estimated quarterly tax_payments during the course of the taxable_year do not equal the percentage of total liability required under the statute see sec_6654 99_tc_202 the amount of the addition_to_tax under sec_6654 stated in the notice_of_deficiency is based on the sfr respondent prepared for petitioner prior to the filing of the notice_of_deficiency nothing in the record indicates petitioner made the required amount of estimated_tax payments for taxable_year and petitioner does not argue and the record does not indicate that any of the statutory exceptions apply accordingly the court concludes that petitioner is liable for the addition_to_tax reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
